                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

TAMMIE COLEEN WILSON                                                      PLAINTIFF

V.                         NO. 4:18-CV-00757 JM/BD

ANDREW SAUL, Commissioner of
Social Security Administration1                                         DEFENDANT


                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

      DATED this 26th day of November, 2019.



                                        _______________________________
                                        UNITED STATES DISTRICT JUDGE




1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the
Social Security Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is
automatically substituted as the Defendant.
